PER CURIAM.
Sams appeals from a conviction on two counts of armed robbery arid sentences of thirty years with three year minimum mandatory provisions on each count, such sentences to run consecutively, contending only that the trial court erred in imposing two consecutive minimum mandatory sentences. We agree. See Palmer v. State, 438 So.2d 1, 8 FLW 324 (Fla.1983) (rehearing denied, October 19, 1983).
Accordingly, we REVERSE only that portion of Sams’ sentences providing for consecutive three year minimum mandatory sentences and REMAND with directions to correct those sentences so that the two minimum mandatory sentences shall be served concurrently.
ERVIN, C.J., JOANOS, J., and PEARSON, TILLMAN, Associate Judge (Retired), concur.